Citation Nr: 1119255	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), depression and dysthymia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claim for service connection for PTSD.  The Veteran disagreed and perfected an appeal.  In April 2009, the Veteran and his representative presented testimony at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a November 2009 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court) which adopted a Joint Motion for Remand (JMR) and, in a September 2010 Order, remanded the claim back to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

In the JMR, the parties agreed that remand was in order because the Board failed to address whether it was at least as likely as not that the Veteran's diagnosed depression was incurred during or aggravated by his active duty service.  The JMR points out that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court that although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  

Since the Board's November 2009 decision, new evidence has been associated with the Veteran's VA claims folder.  It now includes an April 2010 diagnosis by a VA psychologist of PTSD.  Thus, the record now contains diagnoses of PTSD, depression and dysthymia, but there is no medical opinion regarding whether it is at least as likely as not that any of the conditions were incurred during the Veteran's active duty service.

With regard to stressor events, the Veteran has testified to or made statements about several events that he contends are the basis for his PTSD.  They are:

a. In about July 1967, he witnessed a man attack another man with a knife, and the man with the knife threatened the Veteran and his friend.  The Veteran was not hurt and left after police came.  See hearing transcript at pages 4-6.

b. He and others in his unit put out fires near unexploded artillery ordinance while in the field at Grafenwoehr training grounds.  See hearing transcript at page 7.

c. He witnessed two children fall from a boat on the Rhine River in about September 1967.  Unsuccessful rescue attempts were made by others.  See hearing transcript at page 8.

d. He observed a car wreck in Heidelberg, Germany.  See hearing transcript at page 9.

In addition, the Veteran testified that he had no difficulty after service other than a drinking problem, and he first sought psychiatric help in about 2007.  See hearing transcript at page 16.  The Veteran also made a statement in August 2007 in which he stated that he had talked with soldiers who had been in Vietnam about their experiences and that the conversations were disturbing.  In a February 2010 statement, the Veteran stated that he had a "comrade" who committed suicide; the Veteran did not say whether he witnessed the suicide or simply knew someone who had committed suicide.  He also stated that he was aware that some soldiers were killed or injured when their parachutes did not open; that he was mistreated by training superiors when he was forced to dig up a stump with a spoon and fork; that his brother's murder was difficult for him; that he was passed over during service by supervisors who favored other soldiers; that he observed Military Police severely beat a soldier; and that he knew friends who went to Vietnam and who did not come back.  

The Veteran's service treatment records do not show any complaints of or treatment for any psychiatric disorder, sleep problems or complaints of nightmares, anxiety or other concerns that may be related to psychiatric problems.  Indeed, the Veteran indicated on his May 1968 Report of Medical History that he did not experience "depression or excessive worry," "nervous trouble of any sort," "frequent trouble sleeping" or "frequent or terrifying nightmares."  The Veteran does not contend that he served in combat and the Veteran's service record pages that are in the VA claims folder and his DD 214 do not indicate he served in combat; the Veteran served in Germany in a combat engineer unit and had a heavy vehicle driver military occupation specialty.  

In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, VA has recently changed regulations pertaining to PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f), 4.125(a) (2010).  VA has recently changed regulations pertaining to claims of service connection for PTSD.  Specifically, 38 C.F.R. § 3.304(f)(3) states in pertinent part:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In this regard, the February 2010 psychiatric note indicates that the Veteran related an incident when he and the driver of a jeep decided to take a shortcut in Germany and briefly drove into East Germany.  Upon determining their error, they turned around.  They saw an East German truck armed with machine guns coming toward them, but no shots were fired and the Veteran returned to West Germany without incident.  The Veteran stated that he feared for his life on this occasion.  It is unclear from the February 2010 note whether the incident was considered by the examiner to be adequate to support the diagnosis of PTSD and it is unclear whether the Veteran's symptoms are related to that specific stressor event.

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).

For those reasons, the Board remands the claim for a psychiatric examination that fully describes the Veteran's diagnosable psychiatric disorders and for an opinion whether any such disorder was incurred during or is due to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he provide records from or identify all health care providers who have provided psychiatric or other mental health care for his claimed acquired psychiatric disorder.  VBA shall make all reasonable attempts to associate any such treatment records with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran with an examination by a VA psychiatrist who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall examine the Veteran and provide a diagnosis of any acquired psychiatric disorder manifested by the Veteran.  The examiner shall also provide an opinion whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders were incurred during or aggravated by the Veteran's active duty service.  If PTSD is diagnosed, the examiner shall specifically describe the stressor event(s) that is (are) adequate to support a diagnosis of PTSD and describe any symptoms the Veteran manifests that the examiner determines are related to the claimed stressor event.

Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  Following the foregoing, VBA shall accomplish any further development of the claim to include, but not limited to, obtaining records from relevant military sources that may support the Veteran's claim.  If such development is not necessary or practicable, VBA shall inform the Veteran of the reasons why no further developmental action is to be taken.  Any such notice shall be associated with the Veteran's VA claims folder.

4.  Following completion of the foregoing, VBA shall readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder to include PTSD, depression and dysthymia.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


